Response to Arguments

	On Pg. 9 to Pg. 10 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Non-Patent Literature: “A Simulation Model for Time-sensitive Networking (TSN) with Experimental Validation;” Published October 17, 2019), hereafter referred to as “Jiang”, in view of Gunther (US 2015/0365255), hereafter referred to as “Gunther, in further view of Hackel et al. (Non-Patent Literature: “SDN4CoRE: A Simulation Model for Software-Defined Networking for Communication over Real-Time Ethernet”), hereafter referred to as “Hackel”, in further view of Marce et al. (US 2020/0304429), hereafter referred to as “Marce”.

Regarding claim 1, Jiang discloses:
A method for measuring a schedule update time of a time aware shaper device under test (DUT) (e.g. time aware shaper (TAS); Pg. 156, Left Col. Para # 3, “...The TAS executes the GCL from the first row. Then, Step 1 receives the values of GSi, Ti, and L from the ‘Configuration’ module...;” Pg. 156, Left Col., Para # 4, “...Step 2 executes the ‘Timer’ function to trigger the ‘Gate Operation’ function at each i to execute the GCL. Initially, OTi and the current simulation time-instant (CT) are set to zero. Specifically, Step 2.1 calculates the OTi by summing OTi-1 and Ti. Step 2.2. updates the CT by obtaining the simulation running time through an application programming interface (API) called ‘simTime’, which is provide by OM-NET++. Accordingly, CT will increase continuously with the simulation running process...”), the method comprising:
	providing an emulated time aware shaper centralized network configuration (CNC) node, an emulated time aware shaper talker, and an emulated time aware shaper listener (e.g. TSN simulation topology including Cisco CNC, TSN talker, TSN listener; Fig. 5);
	configuring the time aware shaper DUT with a first configuration that blocks traffic from at least one gate of the DUT (Pg. 155, Left Col., Para # 5, “...To obtain the input GCL configuration parameters, we developed an interface called ‘Read GCL Function,’ as shown in Label 1-2, which can receive input file streams and obtain all of the entries from the GCL. Then ‘Classify Data Function’ (shown in Label 1-3) will classify the obtained parameters into three categories according to the data type, i.e. Ti (float type), GSi (string type), and the length of the GCL, L (integer type). Afterwards, three kinds of parameters will be passed into the ‘TAS’ module (shown in Label 2), which is responsible for traffic scheduling;” Pg. 155, Right Col., Para # 2, “...’Gate Operation’ is triggered by the ‘Timer’ at each OTi to change the GSi (open or closed) of the priority queues inside the ‘Queue’ module...;” Pg. 156, Left Col., Para # 5, “Step 3 is activated at OTi, examines the current states of each gate associated with the eight queues, then stores the values of gate state (open ‘1’ or closed ‘0’) in an 8-bit string called the current gate state (CGSi)...;” Pg. 156, Left Col., Para # 6, “...it will hold the traffic until the corresponding gate is set to open”);
	transmitting traffic from the emulated time aware shaper talker (Fig. 5) to the emulated time aware shaper listener (Fig. 5) via the DUT (e.g. Time aware shaper (TAS); Pg. 157, Left Col., Para # 1, “...The Central Network Controller (CNC) is standardized for centrally configuring TAS in the TSN devices (switch or endpoint)...”);
	recording a Time T1 (e.g. Tsource; Pg. 159, Right Col., Para # 2) of transmission of the first configuration (e.g. GCL; Pg. 157, Left Col., Para # 1) to the DUT (e.g. Time aware shaper (TAS); Pg. 157, Left Col., Para # 1, “...The light blue lines indicate that GCLs are used to configure the TSN Talkers E2E of four TT traffic streams and BE traffic obtained in both the simulation and the experimental testbed using equation (1), TE2E = TDestination – Tsource (1) where Tsource and TDestination are the timestamps obtained at the egress of the TSN talker or TG) and the ingress of the TSN Listener (or TR), respectively...”);
	detecting traffic from the at least one gate opened by the first configuration at the emulated time aware shaper listener (Fig. 5 shows TT traffic 1, TT traffic 2, TT traffic 3, TT traffic 4, BE traffic);
	recording a time T2 of receipt of the traffic at the emulated time aware shaper listener (e.g. TDestination; Pg. 159, Right Col., Para # 2); and 
	calculating a response time of the DUT to the first configuration based on T1 and T2 (e.g. TE2E; Pg. 159, Right Col., Para # 2), wherein the DUT comprises a real time aware shaper bridge (e.g. TSN switch; Fig. 5).
	Jiang also doesn’t teach: confirming blocking of the traffic from the at least one gate of the DUT; transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate. In an analogous art, Gunther teaches:
confirming blocking of the traffic from the at least one gate of the DUT ([0004], “...The at least one talker controller is further programmed to receive a failure message from one of a bridge controller and the at least one listener controller. The failure message is indicative of the at least one listener not being able to receive the available AVB stream of data from the at least one talker controller...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate feedback regarding whether network traffic is received as taught by Gunther into the TSN-compliant simulation model as taught by Jiang because the feedback influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.
Jiang in view of Gunther also doesn’t teach: transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate. In an analogous art, Hackel teaches:
	transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate (Fig. 3; Pg. 4, “...To change the GCL, the controller sends an ‘edit config’ message containing updates or a full configuration for the active GCL...;” Pg. 6, “....The output on each switch port is controlled by an 802.11Qbv module, which contains gates for each 802.1Q priority that can either be closed (C) or opened (O) at a certain point in time...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate transmitting an edit config message containing a full configuration for the active GCL as taught by Hackel into the TSN-compliant simulation model and feedback regarding whether network traffic is received as taught by Jiang and Gunther, respectively because the second configuration influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.
Jiang in view of Gunther and in further view of Hackel also doesn’t teach, but Marce teaches: wherein the response time comprises a measurement of a response time (e.g. 500 mu.s; [0056]) of the real time aware shaper bridge (e.g. TAS; [0056]) to a change in a gate control list (e.g. GCE values in the GCL; Fig. 7; [0047], “...Some embodiments of the scheduler 310 operate according to standards defined by IEEE 802.1 TSN group such as 802.1Qbv Time-Aware Shaper (TAS)...;” [0049], “...For example, the gate control entity 325 is applied when the clock 305 indicates a time that corresponds to a beginning time for the gate control entity 325. The node switches from the gate control entity 325 to a subsequent gate control entity when the clock 305 indicates a time that corresponds to an ending time for the gate control entity 325, which corresponds to a beginning time for the subsequent gate control entity...;” [0056], “The node 500 includes a time-aware shaper (TAS) 510 that controls scheduling of frames in the queues associated with the gates 501-503 based on the GCE values in the GCL 505...The GCL 505 also includes information that defines a set of successive time intervals for applying the GCE values. For example, the GCL 505 can define a first GCE that is applied for 500 .mu.s, a second GCE that is applied for 300 .mu.s, and a third GCE that is applied for 200 .mu.s...”)


Regarding claim 2, Jiang-Gunther-Hackel discloses the method of claim 1, however Jiang teaches:
	wherein the emulated time aware shaper CNC node comprises an emulated 802.1Qbv CNC node (e.g. Cisco CNC; Fig. 5; Pg. 154, Right Col., Para # 3, “IEEE 802.1Qbv proposed time scheduling functionality, TAS, which is the most important component of TSN for guaranteeing deterministic and RT transmission...;” Pg. 157, Left Col., Para # 1, “...The Central Network Controller (CNC) is standardized for centrally configuring TAS in the TSN devices (switch or endpoint)...;”).

Regarding claim 3, Jiang-Gunther-Hackel discloses the method of claim 1, however Jiang teaches:
	wherein configuring the DUT with the first configuration includes transmitting the first configuration from the emulated time aware shaper CNC node to the DUT (e.g. Time aware shaper (TAS); Pg. 157, Left Col., Para # 1, “...The light blue lines indicate that GCLs are used to configure the TSN Talkers and switches. The Central Network Controller (CNC) is standardized for centrally configuring TAS in the TSN devices (switch or endpoint)...”).
	
Regarding claim 4, Jiang-Gunther-Hackel discloses the method of claim 1, however Hackel teaches: wherein transmitting the second configuration to the DUT includes transmitting the second configuration via a Netconf, Yang, or representational state transfer (REST) interface (Pg. 2, “...To make the network device programmable, we implement client and server modules for the 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate transmitting an edit config message containing a full configuration for the active GCL as taught by Hackel into the TSN-compliant simulation model and feedback regarding whether network traffic is received as taught by Jiang and Gunther, respectively because the second configuration influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.

Regarding claim 5, Jiang-Gunther-Hackel discloses the method of claim 1, however Jiang teaches:
wherein the first configuration comprises a first gate control list (Pg. 155, Left Col., Para # 5, “...To obtain the input GCL configuration parameters, we developed an interface called ‘Read GCL Function,’ as shown in Label 1-2, which can receive input file streams and obtain all of the entries from the GCL. Then ‘Classify Data Function’ (shown in Label 1-3) will classify the obtained parameters into three categories according to the data type, i.e. Ti (float type), GSi (string type), and the length of the GCL, L (integer type). Afterwards, three kinds of parameters will be passed into the ‘TAS’ module (shown in Label 2), which is responsible for traffic scheduling;” Pg. 155, Right Col., Para # 2, “...’Gate Operation’ is triggered by the ‘Timer’ at each OTi to change the GSi (open or closed) of the priority queues inside the ‘Queue’ module...”).
Jiang in view of Gunther also doesn’t teach: the second configuration comprises a second gate control list having at least one open gate that is closed in the first gate control list. In an analogous art, Hackel teaches:
wherein the second configuration comprises a second gate control list having at least one open gate that is closed in the first gate control list (Fig. 3; Pg. 4, “...To change the GCL, the controller sends an ‘edit config’ message containing updates or a full configuration for the active GCL...;” 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate transmitting an edit config message containing a full configuration for the active GCL as taught by Hackel into the TSN-compliant simulation model and feedback regarding whether network traffic is received as taught by Jiang and Gunther, respectively because the second configuration influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.

Regarding claim 6, Jiang-Gunther-Hackel discloses the method of claim 1, however Jiang teaches:
wherein the response time comprises a time for the DUT to respond to a dynamic configuration change from the emulated time aware shaper CNC node (e.g. TE2E; Pg. 159, Right Col., Para # 2).

Regarding claim 8, Jiang-Gunther-Hackel discloses the method of claim 1, however Jiang teaches:
	repeatedly transmitting configuration changes to the DUT and measuring the response time of the DUT to each configuration change (Pg. 159, Left Col., Para # 1, “...All of the GCLs are repeated after a hyperperiod lasting 10 ms...Afterwards, we measured the TE2E between the TSN Talker and TSN Listener”).

Regarding claim 9, Jiang-Gunther-Hackel discloses the method of claim 1, however Gunther teaches:
	wherein the emulated CNC node, the emulated talker, and the emulated listener are components of a network equipment test device and connect to the DUT through different ports of the network equipment test device ([0016], “A Talker module, T1, 14 may be connected to a port 48 of a first network bridge module 10. A Listener module, L1, 16 may be connected to a port 50 of the first 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate feedback regarding whether network traffic is received as taught by Gunther into the TSN-compliant simulation model as taught by Jiang because the feedback influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.

Regarding claim 10, Jiang-Gunther-Hackel discloses the method of claim 1, however Gunther teaches:
wherein the time aware shaper DUT comprises a time aware shaper bridge ([0016], “A Talker module, T1, 14 may be connected to a port 48 of a first network bridge module 10. A Listener module, L1, 16 may be connected to a port 50 of the first network bridge module 10. A Talker/Listener module, T/L1, 18 may be connected to a port 52 of the first network bridge module 10...;” [0045], “...The AVB Standard utilizes features from IEEE Standard 802.1Q-2011 to implement a system that is useful for time-sensitive audio/visual data...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate feedback regarding whether network traffic is received as taught by Gunther into the TSN-compliant simulation model as taught by Jiang because the feedback influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.

Regarding claim 11, Jiang discloses:
A system for measuring a schedule update time of a time aware shaper device under test (DUT) (e.g. time aware shaper (TAS); Pg. 156, Left Col. Para # 3, “...The TAS executes the GCL from the first row. Then, Step 1 receives the values of GSi, Ti, and L from the ‘Configuration’ module...;” Pg. 156, Left Col., Para # 4, “...Step 2 executes the ‘Timer’ function to trigger the ‘Gate Operation’ function at each OTi to execute the GCL. Initially, OTi and the current simulation time-instant (CT) are set to zero. Specifically, Step 2.1 calculates the OTi by summing OTi-1 and Ti. Step 2.2. updates the CT by obtaining , the system comprising:
an emulated time aware shaper centralized network configuration (CNC) node (Fig. 5) for configuring the DUT with configurations for blocking or allowing forwarding of traffic from a plurality of gates of the DUT (Pg. 156, Left Col., Para # 1, “...The light blue lines indicate that GCLs are used to configure the TSN Talkers and switches...;” Pg. 156, Right Col., Para # 1, “...We employ a Linux personal computer (PC) to run the Cisco CNC to compute the GCLs...;” Pg. 158, Right Col., Para # 3, “...Based on the global schedules (i.e., GCLs), which are computed by the Cisco CNC, the TSN Talkers generate TT traffic [refer to light blue arrows in Fig. 6 (a)] as soon as the transmission window is set to open, at Topen, which is conductive to minimizing the TE2E...”);
an emulated time aware shaper talker (Fig. 5);
an emulated time aware shaper listener (Fig. 5); and 
a test controller (Pg. 157, Right Col., Para # 2, “...we adopt an in-line Ethernet measurement device call ProfiShark 1G [15] to measure the end-to-end latency (TE2E) from the TSN Talker to the TSN Lister...”);
wherein the emulated time aware shaper CNC node configures the DUT with a first configuration for blocking traffic from at least one gate of the DUT and configures the emulated time aware shaper talker to start sending traffic to the emulated time aware shaper listener via the DUT (Pg. 155, Left Col., Para # 5, “...To obtain the input GCL configuration parameters, we developed an interface called ‘Read GCL Function,’ as shown in Label 1-2, which can receive input file streams and obtain all of the entries from the GCL. Then ‘Classify Data Function’ (shown in Label 1-3) will classify the obtained parameters into three categories according to the data type, i.e. Ti (float type), GSi (string type), and the length of the GCL, L (integer type). Afterwards, three kinds of parameters will be passed into the ‘TAS’ module (shown in Label 2), which is responsible for traffic scheduling;” Pg. 155, Right Col., Para # 2, “...’Gate Operation’ is triggered by the ‘Timer’ at each OTi to change the GSi (open or closed) of the priority queues inside the ‘Queue’ module...;” Pg. 156, Left Col., Para # 5, “Step 3 is activated at OTi, examines the current states of each gate associated with the eight queues, then stores the values of gate i)...;” Pg. 156, Left Col., Para # 6, “...it will hold the traffic until the corresponding gate is set to open”);
wherein the emulated time aware shaper CNC node transmits a second configuration to the DUT, wherein the second configuration opens at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate (Pg. 156, Left Col., Para # 1, “...The light blue lines indicate that GCLs are used to configure the TSN Talkers and switches...;” Pg. 156, Right Col., Para # 1, “...We employ a Linux personal computer (PC) to run the Cisco CNC to compute the GCLs...;” Pg. 158, Right Col., Para # 3, “...Based on the global schedules (i.e., GCLs), which are computed by the Cisco CNC, the TSN Talkers generate TT traffic [refer to light blue arrows in Fig. 6 (a)] as soon as the transmission window is set to open, at Topen, which is conductive to minimizing the TE2E...”), and wherein the emulated time aware shaper CNC node records a time T1 of transmission of the second configuration to the DUT (Pg. 157, “...The TT traffic sent out from the egress of the TSN Talker will be timestamped initially, then timestamped again when it arrives at the ingress of the TSN Listeners...”);
wherein the emulated time aware shaper listener detects traffic from the at least one gate opened by the second configuration, records a time T2 of receipt of the traffic at the emulated time aware shaper listener (Pg. 157, “...The TT traffic sent out from the egress of the TSN Talker will be timestamped initially, then timestamped again when it arrives at the ingress of the TSN Listeners...”)
wherein the test controller calculates a response time of the DUT to the second configuration based on T1 and T2 (Pg. 157, Right Col., Para # 2, “...The difference between these two timestamps is taken as the TE2E”), wherein the DUT comprises a real time aware shaper bridge (e.g. TSN switch; Fig. 5).
Jiang also doesn’t teach: the emulated time aware shaper starts the sending of the traffic to the emulated time aware shaper listener via the DUT, and the emulated time aware shaper listener confirms blocking of traffic from the at least one gate of the DUT; transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate. In an analogous art, Gunther teaches:
the emulated time aware shaper starts the sending of the traffic to the emulated time aware shaper listener via the DUT, and the emulated time aware shaper listener confirms blocking of traffic from the at least one gate of the DUT ([0004], “...The at least one talker controller is further programmed to receive a failure message from one of a bridge controller and the at least one listener controller. The failure message is indicative of the at least one listener not being able to receive the available AVB stream of data from the at least one talker controller...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate feedback regarding whether network traffic is received as taught by Gunther into the TSN-compliant simulation model as taught by Jiang because the feedback influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.
Jiang in view of Gunther also doesn’t teach: transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate. In an analogous art, Hackel teaches:
	transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate (Fig. 3; Pg. 4, “...To change the GCL, the controller sends an ‘edit config’ message containing updates or a full configuration for the active GCL...;” Pg. 6, “....The output on each switch port is controlled by an 802.11Qbv module, which contains gates for each 802.1Q priority that can either be closed (C) or opened (O) at a certain point in time...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate transmitting an edit config message containing a full configuration for the active GCL as taught by Hackel into the TSN-compliant simulation model and feedback regarding whether network traffic is received as taught by Jiang and Gunther, respectively because the second configuration influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.
Jiang in view of Gunther and in further view of Hackel also doesn’t teach, but Marce teaches: wherein the response time comprises a measurement of a response time (e.g. 500 mu.s; [0056]) of the real time aware shaper bridge (e.g. TAS; [0056]) to a change in a gate control list (e.g. GCE values in the GCL; Fig. 7; [0047], “...Some embodiments of the scheduler 310 operate according to standards defined by IEEE 802.1 TSN group such as 802.1Qbv Time-Aware Shaper (TAS)...;” [0049], “...For example, the gate control entity 325 is applied when the clock 305 indicates a time that corresponds to a beginning time for the gate control entity 325. The node switches from the gate control entity 325 to a subsequent gate control entity when the clock 305 indicates a time that corresponds to an ending time for the gate control entity 325, which corresponds to a beginning time for the subsequent gate control entity...;” [0056], “The node 500 includes a time-aware shaper (TAS) 510 that controls scheduling of frames in the queues associated with the gates 501-503 based on the GCE values in the GCL 505...The GCL 505 also includes information that defines a set of successive time intervals for applying the GCE values. For example, the GCL 505 can define a first GCE that is applied for 500 .mu.s, a second GCE that is applied for 300 .mu.s, and a third GCE that is applied for 200 .mu.s...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate indicating a time that corresponds to a beginning time and ending time for the gate control entity as taught by Marce into the TSN-compliant simulation model and feedback regarding whether network traffic is received and transmitting an edit config message containing a full configuration for the active GCL as taught by Hackel, Jiang, and Gunther because the second configuration influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.

With regard to claim 12, the instant present additional limitations similar to those of claim 2, and are rejected for similar reasons as claim 2.

With regard to claim 13, the instant present additional limitations similar to those of claim 3, and are rejected for similar reasons as claim 3.

With regard to claim 14, the instant present additional limitations similar to those of claim 4, and are rejected for similar reasons as claim 4.

With regard to claim 15, the instant present additional limitations similar to those of claim 5, and are rejected for similar reasons as claim 5.

With regard to claim 16, the instant present additional limitations similar to those of claim 6, and are rejected for similar reasons as claim 6.

With regard to claim 18, the instant present additional limitations similar to those of claim 8, and are rejected for similar reasons as claim 8.

With regard to claim 19, the instant present additional limitations similar to those of claim 9, and are rejected for similar reasons as claim 9.

Regarding claim 20, Jiang discloses:
instructions when executed by a processor of a computer (Pg. 157) control the computer to perform steps comprising:
providing an emulated time aware shaper centralized network configuration (CNC) node, an emulated time aware shaper talker, and an emulated time aware shaper listener (e.g. TSN simulation topology including Cisco CNC, TSN talker, TSN listener; Fig. 5);
	configuring the time aware shaper DUT with a first configuration that blocks traffic from at least one gate of the DUT (Pg. 155, Left Col., Para # 5, “...To obtain the input GCL configuration parameters, we developed an interface called ‘Read GCL Function,’ as shown in Label 1-2, which can receive input file streams and obtain all of the entries from the GCL. Then ‘Classify Data Function’ (shown in Label 1-3) will classify the obtained parameters into three categories according to the data type, i.e. Ti (float type), GSi (string type), and the length of the GCL, L (integer type). Afterwards, three kinds of parameters will be passed into the ‘TAS’ module (shown in Label 2), which is responsible for traffic scheduling;” Pg. 155, Right Col., Para # 2, “...’Gate Operation’ is triggered by the ‘Timer’ at each OTi to change the GSi (open or closed) of the priority queues inside the ‘Queue’ module...;” Pg. 156, Left Col., i, examines the current states of each gate associated with the eight queues, then stores the values of gate state (open ‘1’ or closed ‘0’) in an 8-bit string called the current gate state (CGSi)...;” Pg. 156, Left Col., Para # 6, “...it will hold the traffic until the corresponding gate is set to open”);
	transmitting traffic from the emulated time aware shaper talker (Fig. 5) to the emulated time aware shaper listener (Fig. 5) via the DUT (e.g. Time aware shaper (TAS); Pg. 157, Left Col., Para # 1, “...The Central Network Controller (CNC) is standardized for centrally configuring TAS in the TSN devices (switch or endpoint)...”);
	recording a Time T1 (e.g. Tsource; Pg. 159, Right Col., Para # 2) of transmission of the first configuration (e.g. GCL; Pg. 157, Left Col., Para # 1) to the DUT (e.g. Time aware shaper (TAS); Pg. 157, Left Col., Para # 1, “...The light blue lines indicate that GCLs are used to configure the TSN Talkers and switches. The Central Network Controller (CNC) is standardized for centrally configuring TAS in the TSN devices (switch or endpoint)...;” Pg. 159, Right Col., Para # 2, “...We calculated the TE2E of four TT traffic streams and BE traffic obtained in both the simulation and the experimental testbed using equation (1), TE2E = TDestination – Tsource (1) where Tsource and TDestination are the timestamps obtained at the egress of the TSN talker or TG) and the ingress of the TSN Listener (or TR), respectively...”);
	detecting traffic from the at least one gate opened by the first configuration at the emulated time aware shaper listener (Fig. 5 shows TT traffic 1, TT traffic 2, TT traffic 3, TT traffic 4, BE traffic);
	recording a time T2 of receipt of the traffic at the emulated time aware shaper listener (e.g. TDestination; Pg. 159, Right Col., Para # 2); and 
	calculating a response time of the DUT to the first configuration based on T1 and T2 (e.g. TE2E; Pg. 159, Right Col., Para # 2), wherein the DUT comprises a real time aware shaper bridge (e.g. TSN switch; Fig. 5).
Jiang also doesn’t teach: A non-transitory computer readable medium having stored thereon said executable instructions; confirming blocking of the traffic from the at least one gate of the DUT; transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate. In an analogous art, Gunther teaches:
A non-transitory computer readable medium (e.g. memory; [0020]) having stored thereon said executable instructions (e.g. program data; [0020]);
confirming blocking of the traffic from the at least one gate of the DUT ([0004], “...The at least one talker controller is further programmed to receive a failure message from one of a bridge controller and the at least one listener controller. The failure message is indicative of the at least one listener not being able to receive the available AVB stream of data from the at least one talker controller...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate feedback regarding whether network traffic is received as taught by Gunther into the TSN-compliant simulation model as taught by Jiang because the feedback influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.
Jiang in view of Gunther also doesn’t teach: transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate. In an analogous art, Hackel teaches:
	transmitting, from the emulated CNC node to the DUT, second configuration, wherein the second configuration opens the at least one gate of the DUT that was closed by the first configuration to allow traffic from the at least one gate (Fig. 3; Pg. 4, “...To change the GCL, the controller sends an ‘edit config’ message containing updates or a full configuration for the active GCL...;” Pg. 6, “....The output on each switch port is controlled by an 802.11Qbv module, which contains gates for each 802.1Q priority that can either be closed (C) or opened (O) at a certain point in time...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate transmitting an edit config message containing a full configuration for the active GCL as taught by Hackel into the TSN-compliant simulation model and feedback regarding whether network traffic is received as taught by Jiang and Gunther, respectively because the second configuration influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.
wherein the response time comprises a measurement of a response time (e.g. 500 mu.s; [0056]) of the real time aware shaper bridge (e.g. TAS; [0056]) to a change in a gate control list (e.g. GCE values in the GCL; Fig. 7; [0047], “...Some embodiments of the scheduler 310 operate according to standards defined by IEEE 802.1 TSN group such as 802.1Qbv Time-Aware Shaper (TAS)...;” [0049], “...For example, the gate control entity 325 is applied when the clock 305 indicates a time that corresponds to a beginning time for the gate control entity 325. The node switches from the gate control entity 325 to a subsequent gate control entity when the clock 305 indicates a time that corresponds to an ending time for the gate control entity 325, which corresponds to a beginning time for the subsequent gate control entity...;” [0056], “The node 500 includes a time-aware shaper (TAS) 510 that controls scheduling of frames in the queues associated with the gates 501-503 based on the GCE values in the GCL 505...The GCL 505 also includes information that defines a set of successive time intervals for applying the GCE values. For example, the GCL 505 can define a first GCE that is applied for 500 .mu.s, a second GCE that is applied for 300 .mu.s, and a third GCE that is applied for 200 .mu.s...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate indicating a time that corresponds to a beginning time and ending time for the gate control entity as taught by Marce into the TSN-compliant simulation model and feedback regarding whether network traffic is received and transmitting an edit config message containing a full configuration for the active GCL as taught by Hackel, Jiang, and Gunther because the second configuration influences changes to the TSN simulation setup and the deterministic performance of scheduled traffic is improved.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (Non-Patent Literature: “A Simulation Model for Time-sensitive Networking (TSN) with Experimental Validation;” Published October 17, 2019), in view of Gunther (US 2015/0365255) and Hackel et al. (Non-Patent Literature: “SDN4CoRE: A Simulation Model for Software-Defined Networking for Communication over Real-Time Ethernet”), and Marce et al. (US 2020/0304429), as applied to claim(s) 1-6, 8-16, and 18-20, in further view of Gelter et al. (US 2013/0138800), hereafter referred to as “Gelter”, in further view of Schoenberg et al. (US 2021/0072373), hereafter referred to as “Schoenberg”.

Regarding claim 7, Jiang-Gunther-Hackel-Datta discloses the method of claim 1. Jiang in view of Gunther, Hackel, and in further view of Datta also doesn’t teach:
wherein calculating the response time includes calculating response time using the following equation: response time = T2-T1-(PdelayT1+PdelayT2), where PdelayT1 is a wire delay between the emulated talker and the DUT and PdelayT2 is a wire delay between the DUT and the emulated listener. In an analogous art, Gelter teaches:
PdelayT1+PdelayT2, wherein PdelayT1 is a wire delay between the emulated talker and the DUT and PdelayT2 is a wire delay between the DUT and the emulated listener ([0008], “...Before sending the stream advertisements downstream toward the listeners, each bridge may add the delay or latency taken to pass the data stream through the bridge to a propagation delay field in the stream advertisement, indicating an accumulated propagation delay...;” [0034], “...Alternatively or in addition, a talker attribute may include a propagation delay from the talker 130 to one of the listeners 140, 141. The propagation delay may include an ‘on the wire’ delay or latency between the talker 130 and one of the listeners 140, 141...The ‘on the wire’ delay may include the time that the data stream takes to be communicated between a talker and a bridge, a listener and a bridge, and/or between bridges...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate the on the wire delay between the talker and one of the listeners as taught by Gelter into the TSN-compliant simulation model, feedback regarding whether network traffic is received and transmitting an edit config message containing a full configuration for the active GCL and calculating delivery latency for a plurality of different simulated preempted frames and outputting an indication of jitter in delivery latency of the simulated preempted frames based on the calculated latencies as taught by Jiang, Gunther, Hackel, and Datta respectively because the on the wire delay may affect the maximum allowable latency from the TSN Talker to the TSN Listener where the TE2E of all scheduled TT traffic streams in the simulation must be lower than the maximum allowable latency.
Jiang in view of Gunther, Hackel, Datta, and in further view of Gelter also doesn’t teach:
wherein calculating the response time includes calculating response time using the following equation: response time = T2-T1-(PdelayT1+PdelayT2). In an analogous art, Schoenberg teaches:
wherein calculating the response time includes calculating response time using the following equation: response time = T2-T1-(PdelayT1+PdelayT2) ([0158], “...The first time information can be calculated based at least in part on a first time difference between a transmission time of the first response message and a reception time of the first acknowledgement message minus a delay time...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate the time difference between a transmission time of the response message and a reception time of the first acknowledgement message minus a delay time as taught by Schoenberg into the TSN-compliant simulation model, feedback regarding whether network traffic is received, transmitting an edit config message containing a full configuration for the active GCL, indicating a time that corresponds to a beginning time and ending time for the gate control entity, and the on the wire delay between the talker and one of the listeners as taught by Jiang, Gunther, Hackel, Marce, and Gelter because the on the wire delay may affect the maximum allowable latency from the TSN Talker to the TSN Listener where the TE2E of all scheduled TT traffic streams in the simulation must be lower than the maximum allowable latency.

With regard to claim 17, the instant present additional limitations similar to those of claim 7, and are rejected for similar reasons as claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444